THOMPSON COBURN LLP One US Bank Plaza St. Louis, MO63101 November 5, 2010 EDGARCORRESPONDENCE Linda B. Stirling, Esq. U.S. Securities and Exchange Commission Division of Investment Management 450 5th Street, NW, 5-6 Washington, DC20549 Re:Unified Series Trust (SEC File Nos. 811-21237 and 333-100654) Dear Linda: Enclosed for filing please find Post-Effective Amendment No. 150 (“PEA No. 150”) to the registration statement on Form N-1A for Unified Series Trust (the “Trust”) seeking registration of a new series, the Sound Mind Investing Balanced Fund (the “Balanced Fund”). Except for the following sections, the Fund’s prospectus and SAI conform to those used by each other series of the Trust.Pursuant to Release No. IC-13768, we respectfully request that the SEC staff selectively review only those sections that materially differ from the prospectus and SAI on file with the staff, as follows: Summary and Statutory Prospectus Principal Investment Strategies and Risks Risk/Return Summary Fees and Expenses of Investing in the Fund Management of the Fund SAI Additional Information About the Fund’s Investments and Risk Considerations Investment Advisor We note that the SEC Staff previously has reviewed and commented on the “Fund Upgrading Strategy” that will be used by the adviser to manage the equity portfolio of the Balanced Fund.This strategy is described in the Prospectus dated March1, 2010 for the Sound Mind Investing Fund, another series of the Trust managed by the same adviser. The SEC Staffalso reviewed and commented on the “Core Plus Bond Strategy” that the Fund’s sub-adviser, Reams Asset Management, will use to mange the fixed income portfolio of the Balanced Fund.Reams uses this same strategy to manage theFrontegra Columbus Core Plus Fund as described in its prospectus datedOctober 31, 2010 (SEC File Nos 333-7305 and 811-7685). We look forward to receiving your comments.Please call me at (314) 552-6295 if you have any questions regarding the new Balanced Fund. Sincerely, THOMPSON COBURN LLP By:/s/ Dee Anne Sjögren
